Title: From John Adams to François Adriaan Van der Kemp, 23 August 1806
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy August 23. 1806

In your Letter of the seventh of July, you flatter me, with very high Eulogies, and compleat the Climax of them, with the opinion of Washington.—For the future I pray you to spare yourself the trouble of quoting that great Authority in my favour. Although no Man has more settled opinion of his Integrity and Virtues than myself, I nevertheless desire that my Life Actions and Administration may be condemned to everlasting oblivion, and I will add infamy, if they cannot be defended by their own intrinsic merit, and without the Aid of Mr Washingtons Judgment. The Federalists, as they are called by themselves and by their Enemies, have done themselves and their Country incalculable injury by making Washington, their military political, religious and even moral Pope, and ascribing every Thing to him. Hancock, Samuel Adams, John Jay, and several others have been much more essential Characters to America than Washington—Another character almost forgotten was of more importance than any one of them all was James Otis. It is, to offend against eternal Justice to give to one, as this People do, the Merits of so many. It is an effectual extinguisher of all Patriotism, and all public Virtue and throwing the Nation wholly into the hands of intrigue. You lament the growth of corruption, very justly; but there is none more poisonous, than the eternal puffing and trumpeting of Washington and Franklin, and the incessant abuse of the real Fathers of their Country.
You speak of the Livingstons. The Passion which has influenced the Chancellor, through Life has been envy of Mr Jay, and consequent Jealousy of the Friendship between Mr Jay and me. He hated me because I was the friend of Mr Jay.
History they say should open the secret springs of Action and devellope the concealed motives of the Actors. Do you believe there ever was such an History? I wish you would try your hand at it. Draw the Characters, write the Lives of Jay, Clinton, Hamilton and Burr, trace their motives and describe their Intrigues. Jay who is no intriguer, has been the constant object of the Jealousy Envy and intrigues of the other three. Hamilton supported by Englishmen, Scotchmen old , and by Washington and his army of friends as well as soldiers, was the most operative Character, and Burr had subtlety enough to wriggle himself up, between them, sometimes sympathyzing with one and sometimes with another of them.—The Intrigues of New York have decided the Politicks of the Continent, and Alexander Hamilton was at the bottom of it all.
Talk not of amputation my friend. This must not be. We must adhere together. We have and shall have white Roses and red Roses, Whites and Blacks; Virtue will often go by the Walls and Vice array herself in the robes of state: foolish fellows will be admired and silly measures adopted: but this Country can bear these things better than any other; and they had better be borne, than a much greater Evil Division.
If accumulated Employments, And too assiduous Application should not kill my son J. Q. Adams, he will promote the Taste and Litterature of this Country. He has indeed already done it, by a course of Lectures which will not soon be forgotten.
I believe the “devoted Gang” as you call it, in our Senate of Massachusetts, has no Chief at all; I am sure it has no head nor heart.
Are you a Loyal subject of the King of Holland? or are you ready to swear Allegiance to King Jerome, in America?
I am as usual your friend
J. Adams